Per Curiam.

There was clearly no hiring for a definite time, to constitute the defendant a temporary owner, which was necessary to entitle him to the increase. The transaction was a letting of pasture, in consideration of services to be rendered by the animal depastured, a contract altogether different from that of hiring. The plaintiff could, at any time, have taken the animal away without the consent of the defendant who was a naked bail-lee He was therefore not entitled to the direction which he required, and it was not error to withhold it.
Judgment affirmed.